Exhibit 10.2

BANK OF THE OZARKS, INC.

2017 CASH-BASED PERFORMANCE PLAN

 

Pursuant to the Bank of the Ozarks, Inc. 2009 Restricted Stock and Incentive
Plan, as amended and restated effective May 16, 2016 (the “Amended Plan”), the
Personnel and Compensation Committees (the “Committee”) of the Boards of
Directors of Bank of the Ozarks, Inc. (the “Company”) and its wholly-owned bank
subsidiary, Bank of the Ozarks (the “Bank”), has established the following plan
for the 2017 grants of Performance Awards to be payable in cash (the “Program”)
in order to encourage outstanding performance from its officers.  Subject to
applicable law, all designations, determinations, interpretations, and other
decisions under or with respect to the Program or any award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
Program or any Performance Award need not be uniform and may be made selectively
among participants, whether or not such participants are similarly situated.
Performance Awards made pursuant to the Program to Covered Officers are intended
to qualify as “performance-based compensation” within the meaning of Section
162(m) of the Code and the regulations promulgated thereunder and this Program
shall be interpreted accordingly. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Amended Plan.

 

Participation

 

The Committee shall designate those officers of the Company and/or the Bank that
will be eligible to receive an award pursuant to the Program (each a
“Participant”) and if such Participant is a Covered Officer, as defined in the
Amended Plan.

 

Performance Period

 

Awards shall be calculated based on the financial results for the period
beginning on January 1, 2017 and ending on December 31, 2017 (the “Performance
Period”) and paid within two and one-half months following the end of the
Performance Period pursuant to the terms of this Program. Following the
completion of the Performance Period, the Committee shall certify in writing
whether the applicable performance targets have been achieved and the amounts,
if any, payable to any Participant for the Performance Period.

 

Company Performance Metrics and Award Opportunities

 

The Company performance metrics (each a “Performance Metric”) and the relative
weighting of each Performance Metric (“Weight”) for the Program are set forth
and defined in the table below. No later than 90 days following the commencement
of the Performance Period, the Committee shall approve the performance level
that must be attained with respect to each Performance Metric before payout
using various levels of performance.  

 

2017 Performance Metrics

Weight

Return on Average Assets (“ROAA”)

20%

Diluted Earnings Per Share (“EPS”)(1)

20%

Efficiency Ratio (2)

20%

Net Charge-Off Ratio

20%

Net Interest Margin -fully taxable equivalent (“FTE”)

20%

 

(1)

Computed by dividing net income available to common shareholders by the
weighted-average number of common shares outstanding after consideration of the
dilutive effect, if any, of the Company’s

--------------------------------------------------------------------------------

 

outstanding common stock options using the treasury stock method. Net income for
purposes of calculating EPS under the Program means the Company’s after tax net
income available to common shareholders, determined in accordance with GAAP,
adjusted to exclude (i) any unusual and/or non-recurring items, (ii) the
after-tax impact of any bargain purchase gains, acquisition-related costs,
liquidation charges related to contract terminations, information technology
systems de-conversion and conversion costs, and any other similar costs or
expenses and (iii) the effects of changes in tax law, accounting principles or
other such laws or provisions affecting reported results.

 

(2)

Non-interest expense divided by the sum of net interest income – FTE and
non-interest income and adjusted to exclude (i) any unusual and/or non-recurring
items, (ii) the after-tax impact of any bargain purchase gains,
acquisition-related costs, liquidation charges related to contract terminations,
information technology systems de-conversion and conversion costs, and any other
similar costs or expenses and (iii) the effects of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results.

 

No later than 90 days following the commencement of the Performance Period, the
Committee shall determine incentive opportunities payable to each Participant
based on the level of performance attained for the particular Performance Metric
over the Performance Period.  Payouts under each Performance Metric will depend
on the level of performance achieved with respect to the particular metric.  If
the Company’s performance is below the threshold amount set for the particular
Performance Metric, the payout related to the particular metric is zero. Company
performance that is at or above the maximum level set for the particular
Performance Metric may result in payment up to the maximum amount of the
incentive opportunity for that particular Performance Metric.

 

Payment of Awards

 

As soon as practicable following the end of the Performance Period, the
Committee shall determine (such date, the “Determination Date”) whether and to
what extent each Performance Metric has been achieved and the final dollar
amount (“Bonus Award”), if any, payable to each Participant under the
Program.  In determining the amount earned by the Participant for the
Performance Period, the Committee shall have the right to reduce (but not
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or Company performance for the Performance Period,
including the Company’s overall performance, the individual Participant’s
specific contributions and performance throughout the Performance Period and any
actual or perceived inappropriate risks taken by Participants.

 

Each Bonus Award shall be paid solely in cash; provided, such amount may not
exceed the maximum amount set forth in Section 10.3(b) of the Amended Plan.

 

Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Performance Period will result in the forfeiture of the award by the
Participant, and no Bonus Award shall be received.

 

This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.

 

Other Provisions

 

Adjustments for Unusual or Nonrecurring Events.  In addition to any adjustments
enumerated by the Committee when setting the Performance Metrics, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, awards in recognition of unusual or nonrecurring events
affecting any Participant, the Company, or any Subsidiary or affiliate, or the
financial statements of the Company or of any Subsidiary or affiliate; in the
event of changes in applicable laws,

--------------------------------------------------------------------------------

regulations or accounting principles; or in the event the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Amended Plan. The Committee is also authorized to adjust performance
targets or awards downward to avoid unwarranted windfalls. Notwithstanding the
foregoing, the Committee shall not make any adjustments to the Program that
would prevent any awards made to Covered Officers from qualifying as
“performance-based compensation” pursuant to Section 162(m) of the Code.

 

No Right to Employment.  The grant of an award shall not be construed as giving
a Participant the right to be retained in the employ of the Company or any
Subsidiary or affiliate.

 

No Trust or Fund Created.  Neither the Program nor any Performance Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary or affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Subsidiary or affiliate pursuant to
an award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or affiliate.

 

No Rights to Awards. No person shall have any claim to be granted any award and
there is no obligation for uniformity of treatment among Participants. The terms
and conditions of the awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.

 

Section 409A of the Internal Revenue Code.  This Program is intended to comply
with Section 409A of the Code and will be interpreted in a manner intended to
comply with Section 409A of the Code.

 

Application of Company Clawback Policy. All grants, awards, shares of the
Company’s common stock, cash or other compensation received by any Participant
pursuant to the Program that constitute incentive-based compensation may be
subject to recovery by the Company under any compensation recovery, recoupment
or clawback policy adopted by the Company and applicable to such Participant,
including without limitation any policy that the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed.

 